                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

DR. PATT MCGUIRE,                           )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )          Case No. 4:17 CV 2818 CDP
                                            )
ST. LOUIS COUNTY, MISSOURI,                 )
et al.,                                     )
        Defendants.                         )

                         MEMORANDUM AND ORDER

      I have examined the various motions before me, and am concerned that

plaintiff Dr. Patt McGuire has not complied with her discovery obligations in this

case. I am also concerned that she is abusing the discovery process and the Court

process by making frivolous arguments and filing baseless motions. For example,

she filed a motion to compel before the deadline for responding to the discovery

request had even passed. She seeks sanctions for defendant’s failure to appear at a

Rule 30(b)(6) deposition when the defendants had served objections to the

deposition, filed a motion to quash, and notified her that they would not appear.

She continues to file motions asking me to change previous rulings, and she

continues to file multiple motions and other documents making the same

objections and arguments which I have already rejected, as well as making

duplicative demands for discovery that defendants have either already produced or

that are not relevant to any of the issues in this case.
       Of most concern, plaintiff failed to answer numerous questions in her

deposition that should have been easy to answer. She refused to verify that she

wrote documents shown to her in the deposition, saying that she could not answer

because she did not have her original documents with her. She made very lengthy

and somewhat nonsensical answers to questions that could have been answered

with a simple yes or no. For example, she would not answer the question whether

she had ever used her work computer to prepare or research matters for this case

while on duty. When she was asked to explain allegations in her complaint, such

as what she was referring to by “black balling,” she refused to answer, but at the

same time refused to state whether she intended to introduce evidence of “black

balling” at trial.1 She refused to answer the question whether, during the time she

worked the night shift, she ever asked to work the day shift. This conduct is not

acceptable, and I caution plaintiff that if she continues in her refusal to comply

with the Federal Rules of Civil Procedure, she will face sanctions, which could

include dismissal of her lawsuit with prejudice.

       Having fully considered all the pending motions, I rule as follows:




1
 In my Order dated February 5, 2018 I dismissed plaintiff’s claims of age discrimination as
unexhausted and I dismissed any claims she raised about discrimination before August 16, 2016,
because her EEOC/MHCR charge was not filed until February 15, 2017. This ruling does not,
however, mean that nothing that happened before that date may be inquired into in discovery.
Some things before that date may in fact be relevant and discoverable, within the limits of Rule
26(b).
                                               2
      IT IS HEREBY ORDERED that defendants’ Motion to Compel the

Continuation of Plaintiff’s Deposition and to Compel Plaintiff to Answer

Questions [117] is GRANTED. Defendants may take an additional seven hours of

deposition of plaintiff; plaintiff is ordered to answer the questions asked

(including, but not limited to those she failed to answer before), and is directed that

she cannot refuse to answer questions unless she is objecting on the ground that the

answer is protected by a privilege.

      IT IS FURTHER ORDERED that defendants’ Motion to Amend the Case

Management Order [138] is granted only as follows, and all other provisions

remain in effect:

              Any motions for summary judgment must be filed no
              later than January 28, 2019. Opposition briefs must be
              filed no later than thirty days after the motion or
              February 27, 2019, whichever is earlier. Any reply brief
              may be filed no later than twenty days following the
              response brief or March 18, 2019, whichever is earlier.

      IT IS FURTHER ORDERED that defendants’ Motion to Quash Notice of

Deposition [124] is granted for the reasons stated in defendants’ motion and

objections.

      IT IS FURTHER ORDERED that plaintiffs’ motions are denied as

follows: motions regarding Cheryl Campell’s deposition [120, 132] are denied as

duplicative and previously ruled; motions to compel St. Louis County to provide a

corporate designee and for sanctions [123, 127, 140] are denied and defendants’
                                           3
objections, including those to the vagueness of the notice, are sustained; motion

filed on November 1, 2018 to compel responses to requests served on October 5,

2018 [133] is denied as premature and for failure to meet and confer and attempt to

resolve any disputes; motion to compel defendant to produce all positions plaintiff

applied for back to 2002 [134] is denied as the burden of producing the evidence is

out of proportion to its likely benefit, especially given its lack of relevance to the

issues in this case; motion asking the court to deny any relief sought by any

defendant [139] “because Defendants have demonstrated strong disrespect” to the

court is denied as contradicted by the record (in fact, it is plaintiff who has

demonstrated disrespect for the judicial process); motion asking the Court to

honor all established dates [141] is denied because it does not allege that any dates

have not been complied with; to the extent that this motion is an opposition to

defendants’ motion to extend the deadline for filing summary judgment motions it

is denied; motion asking this Court to review motions filed in a different state court

case [143] is denied as the Court lacks jurisdiction to do any such thing, as plaintiff

well knows; motion for reconsideration [145] of previous order is denied as the

Court believes the previous orders were correctly decided.

      IT IS FURTHER ORDERED that plaintiff Dr. Patt McGuire is warned

that her continued failure to comply with the Federal Rules of Civil Procedure,




                                           4
including but not limited to her continued refusal to follow the rules of discovery,

may result in sanctions, including, if requested, dismissal with prejudice.




                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE

Dated this 26th day of November, 2018.




                                          5
